Case 1:21-cv-02550-KAM-RLM Document 13 Filed 09/15/21 Page 1 of 1 PageID #: 64

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                               Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620



                                                          September 15, 2021

Via ECF
Honorable Roanne L. Mann
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                 Re:      Alvarez v. Slim Deli Corp. et al
                          1:21-cv-02550-KAM-RLM


Dear Judge Mann:

       This office represents the Plaintiff in the above referenced matter. We are writing in
response to the Court’s order of August 10, 2021 to advise the Court of the status of this Case.

        The undersigned counsel spoke with pro se defendant Yahya Faraa via a translator.
Despite having a translator available on the call to explain the initial conference questionnaire in
his native Arabic, he again refused to discuss any item in the questionnaire. He stated that he has
been attempting to secure counsel, but has still been unable to do so. He did agree to provide
documents showing his financial circumstances to facilitate

        The parties thank the court for its attention to this matter.

                                                                      Respectfully Submitted,

                                                                             /s
                                                                      Clela A. Errington
                                                                      Michael Faillace & Associates, P.C.
                                                                      Attorneys for Plaintiff

cc: all parties via ECF




                          Certified as a minority-owned business in the State of New York
